141 Ga. App. 35 (1977)
232 S.E.2d 381
GREENE
v.
COLONIAL STORES, INC.
53250.
Court of Appeals of Georgia.
Argued January 6, 1977.
Decided January 14, 1977.
Spruell, Feldman & White, B. L. Spruell, for appellant.
Greene, Buckley, DeRieux & Jones, Burt DeRieux, Harold S. White, Jr., for appellee.
WEBB, Judge.
This is an appeal from an order granting a motion to enforce a disputed settlement agreement with respect to the pending case in which the motion was filed and determined. One of the enumerations of error is that the trial court failed to make findings of fact and conclusions of law as required by CPA § 52 (a) (Code Ann. § 81A-152 (a)). In response appellee contends that the judgment appealed from is merely a decision of a motion exempted by § 52 (a) from its requirement of findings. However, where a settlement agreement is entered into, the parties are entitled to have it made the judgment of the court in an order finally terminating the case. Kapiloff v. Askin Stores, 202 Ga. 292, 297 (42 SE2d 724) (1947). Consequently we think such an order is something more *36 than a decision of a motion as contemplated by the exemption in § 52 (a), but rather is subject to the section's requirement of findings of fact and separate conclusions of law.
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter final judgment thereon, after which the losing party shall be free to enter another appeal. Liberty Mut. Ins. Co. v. Alsco Const. Co., 139 Ga. App. 786 (229 SE2d 559) (1976).
Appeal remanded with direction. Deen, P. J., and Marshall, J., concur.